AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Médified) - : Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America — JUDGMENT IN A CRIMINAL CASE
: Vy. : . (For Offenses Committed On or After November 1, 1987)

Jose Enrique De Leon-Soto Case Number: .3:20-mj-20101

 

 
 

Lupe C Rodribuez

Defendant's Attorne}

 

REGISTRATION NO. 93713298

 

 

 

 

 

 

 

 

 

 

 

 

| JAN £6 2020
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint . S03 ue i “J RS (UBT asa
OC was found guilty to count(s) ; BLY ody,
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1
-[_} The defendant has been found not guilty on count(s)

[1 Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term, oF
M4 IME SERVED . O days -

& Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends.USMS, JCE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Li Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of.any material change in the defendant's economic circumstances.

Thursday, January 16, 2020
Date of Imposition of Sentence

soma E tb edt

DUSM ~~" HONORABLE F. A. GOSSETT Ill
: -_- UNITED STATES MAGISTRATE JUDGE

ow

 

Clerk’s Office Copy - | | 3:20-mj-20101

 
